Name: Commission Regulation (EC) No 288/94 of 8 February 1994 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff
 Date Published: nan

 10 . 2 . 94 Official Journal of the European Communities No L 39/3 COMMISSION REGULATION (EC) No 288/94 of 8 February 1994 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as amended by Regulation (EC) No 3665/93 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 11 February 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 1994. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 302, 19 . 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10 . 1993 , p. 1 . (3) OJ No L 335, 31 . 12. 1993, p. 1 . No L 39/4 Official Journal of the European Communities 10 . 2. 94 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit Fl £ New potatoes Tomatoes Onions (other than seed) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cab ­ bages Sprouting broccoli or calabrese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans : Beans (Vigna spp., Phaseolus spp.) Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveo ­ lens var. dulce) Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole, fresh (intended for human consumption) Chestnuts (Castanea spp.), fresh Bananas (other than plantains), fresh Pineapples, fresh Avocados, fresh 39,01 1564 294,65 75,89 257,54 10920 30,43 73562 85,04 29,20 56,97 2284 430,28 110,82 376,09 15946 44,43 107424 124,18 42,64 12,52 502 94,60 24,36 82,69 3506 9,77 23618 27,30 9,37 153,32 6148 1 158,01 298,26 1012,17 42917 119,59 289106 334,21 114,78 28,17 1 137 212,55 54,34 186,21 7768 22,50 53592 60,85 21,40 57.81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 53,71 2172 405,33 104,22 354,64 14950 41,74 101870 116,85 40,02 31,38 1265 239,40 61,47 210,09 8126 23,42 54525 69,15 25,05 79,26 3206 598,09 153,78 523,30 22060 61,59 150316 172,41 59,05 38,49 1543 290,71 74,87 254,10 10774 30,02 72578 83,90 28,81 125,11 5017 944,93 243,38 825,93 35020 97,58 235909 272,71 93,66 21.82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 30,16 1209 227,79 58,67 199,10 8442 23,52 56870 65,74 22,57 111.18 4458 839,70 216,27 733,95 31 120 86,72 209638 242,34 83,22 76,00 3047 574,02 147,85 501,73 21274 59,28 143310 165,67 56,89 196,27 7870 1482,34 381,80 1295,66 54937 153,08 370077 427,82 146,92 155,38 6230 1 173,51 302,25 1025,72 43491 121,19 292976 338,69 116,31 215,53 8642 1627,78 419,26 1422,79 60327 168,11 406388 469,80 161,34 92.83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 118,99 4771 898,73 231,48 785,55 33308 92,81 224375 259,38 89,08 652,03 26147 4924,44 1268,37 4304,28 182505 508,57 1229424 1421,25 488,10 176,40 7185 1343,87 339,07 1 171,98 48656 140,62 335619 380,68 133,56 96,44 3867 728,36 187,60 636,63 26993 75,22 181841 210,21 72,19 49,78 1996 376,02 96,85 328,67 13936 38,83 93878 108,52 37,27 597,24 24693 4608,56 1 140,32 3976,20 164183 486,99 1 109159 1280,76 465,59 103.19 4138 779,41 200,74 681,25 28 885 80,49 194585 224,94 77,25 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 56,05 2247 423,37 109,04 370,06 15690 43,72 105699 122,19 41,96 63,08 2529 476,41 122,70 416,41 17656 49,20 118941 137,50 47,22 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 46,58 1897 354,91 89,54 309,51 12850 37,13 88 636 100,53 35,27 50,35 2019 380,32 97,96 332,43 14095 39,27 94952 109,76 37,69 111,10 4455 839,14 216,13 733,46 31099 86,66 209498 242,18 83,17 1.10 0701 90 511 0701 90 59| 1.20 0702 00 101 0702 00 90 ] 1.30 0703 10 19 1.40 0703 20 00 1.50 ex 0703 90 00 1.60 ex 0704 10 10 ] ex 070410 90 ] 1.70 0704 20 00 1.80 0704 90 10 1.90 ex 0704 90 90 1.100 ex 0704 90 90 1.110 0705 11 10 ]0705 11 90] 1.120 ex 0705 29 00 1.130 ex 0706 10 00 1.140 ex 0706 90 90 1.150 0707 00 11 ] 0707 00 19 ] 1.160 0708 10 10 ] 0708 10 90 | 1.170 1.170.1 0708 20 10 ]0708 20 90 ] 1.170.2 0708 20 10 ] 0708 20 90] 1.180 ex 0708 90 00 1.190 0709 10 00 1.200 1.200.1 ex 0709 20 00 1.200.2 ex 0709 20 00 1.210 07093000 1.220 ex 0709 40 00 1.230 0709 51 30 1.240 0709 60 10 1.250 0709 90 50 1.260 0709 90 70 1.270 ex 0714 20 10 2.10 ex 0802 40 00 2.20 ex 0803 00 10 2.30 ex 0804 30 00 2.40 ex 0804 40 10 ] ex 0804 40 90 10 . 2. 94 Official Journal of the European Communities No L 39/5 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 148,80 5967 1 123,80 289,45 982,27 41649 116,06 280566 324,34 111,38 2.60 Sweet oranges, fresh : 2.60.1 0805 10 11 0805 10 31  Sanguines ^ Semi"San" 36,04 1445 272,26 70,12 237,97 10090 28,11 67972 78,57 26,98 0805 10 41 2.60.2 0805 10 15  Navels, Navelines, Nave ­ 0805 !o 35 Valencia"''" lates' Maltesse 30,40 1 219 229,62 59,14 200'70 8 510 23,71 57326 66,27 22,75 0805 10 45 Shamoutis, Ovalis, Trovita and Hamlins 2.60.3 0805 10 191 0805 10 39 ~ Others 33,52 1356 252,99 65'04 221 &gt;35 9331 26&gt;05 63583 72&gt;93 24-97 0805 10 49J 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 49,16 1971 371,31 95,63 324,55 13761 38,34 92701 107,16 36,80 2.70.2 ex 0805 20 30  Monreales and Satsumas 40,59 1642 306,32 78,76 268,01 11298 31,54 76985 88,30 30,24 2.70.3 ex 0805 20 50  Mandarins and wilkings 34,57 1 386 261,10 67,25 228,22 9676 26,96 65186 75,35 25,87 2 70 4 ex 0805 20 90 1  Tangerines and others 56,99 2285 430,42 110,86 376,22 15952 44,45 107459 124&gt;22 42&gt;66 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 24,35 976 183,95 47,38 160,79 6817 18,99 45926 53,09 18,23 limonum), fresh 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 165,48 6635 1249,77 321,90 1092,38 46318 129,07 312016 360,70 123,87 fresh 2.90 Grapefruit, fresh : 2.90.1 ex 0805 40 00  white 30,40 1219 229,66 59,15 200,73 8 511 23,71 57336 66,28 22,76 2.90.2 ex 0805 40 00  pink 48,19 1932 363,96 93,74 318,12 13488 37,58 90866 105,04 36,07 2.100 0806 10 11 0806 10 15 Table grapes 143,70 5762 1085,34 279,54 948,66 40224 112,08 270964 313,24 107,57 0806 10 19) 2.110 0807 10 10 Water-melons 59,75 2396 451,33 116,24 394,49 16726 46,61 112678 130,26 44,73 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey 50,74 2035 383,26 98,71 335,00 14204 39,58 95685 110,61 37,98 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 2.120.2 ex 0807 10 90  other 142,73 5723 1077,97 277,65 942,22 39950 111,32 269125 311,11 106,84 2.130 0808 10 31 0808 10 33 0808 10 39 0808 10 51 0808 10 53 Apples 57,79 2317 436,47 112,42 381,50 16176 45,07 108969 125,97 43,26 0808 10 59 0808 10 81 0808 10 83 0808 10 89 2.140 Pears 2.140.1 0808 20 31 0808 20 35 /ST  Nashi Pyr °Ã  " 263,46 10565 1989,77 512,49 1 739,19 73743 205,49 496762 574,27 197,22 0808 20 39 2.140.2 0808 20 31 0808 JO H 0808 20 35 Other 66,07 2649 499,04 128,53 436,20 18495 51,53 124591 144'03 49 »46 0808 20 39 10 . 2. 94No L 39/6 Official Journal of the European Communities Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.150 0809 1000 Apricots 154,35 6189 1 165,71 300,24 1018,91 43202 120,39 291030 336,44 115,54 2.160 0809 20 201 0809 20 60 Cherries 105&gt;23 4 219 794&gt;77 204,70 694'68 29455 82&gt;08 198422 229&gt;38 78,77 0809 20 80 2.170 ex 0809 30 90 Peaches 128,02 5133 966,88 249,03 845,12 35833 99,85 241390 279,05 95,83 2.180 ex 0809 30 10 Nectarines 113,29 4543 855,67 220,39 747,91 31712 88,37 213626 246,95 84,81 2190 0809 40 19 Plums 107,84 4324 814'51 209,79 711,93 30186 84,11 203349 235'07 80'73 2 200 0810 10 9o} Strawberries 443,26 17775 3347,73 862,26 2926,13 124070 345,73 835785 966,19 331,82 2.205 0810 20 10 Raspberries 1 232,1 49408 9305,36 2396,74 8133,50 344866 961,01 2323153 2685,64 922,33 2.210 0810 40 30 Fruit of the species Vaccinium 102,94 4142 776,64 201,08 684,00 27469 82,98 185034 226,07 78,92 myrtillus 2.220 081090 10 Kiwi fruit (Actinidia chinensis 93,82 3762 708,59 182,50 619,35 26261 73,18 176905 204,50 70,23 Planch.^ 2.230 ex 0810 90 80 Pomegranates 48,29 1953 364,38 93,69 318,81 13439 37,52 91577 105,04 35,97 2.240 ex 0810 90 80 Khakis (including Sharon 83,77 3359 632,71 162,96 553,03 23449 65,34 157962 182,60 62,71 fruit) 2.250 ex 0810 90 30 Lychees 116,81 4684 882,25 227,23 771,14 32697 91,11 220261 254,62 87,44